DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the amendment/ remarks filed on 11/12/2020. Claims 1-20 are pending in the Application.   

Continuity/priority Information   
The present Application 16279072, filed 02/19/2019 claims foreign priority to CHINA, Application No. 201811644301.2, filed 12/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings. “Replacement Sheets” of Figs. 1 and 10.received on 11/12/2020 are acceptable.
Response to Arguments
Applicant’s arguments, see amendment/ remarks filed on 11/12/2020, with respect to the rejection(s) of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by LEE (U.S. Pub. No. 20180053543) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of BEN-RUBI (U.S. Pub. No. 20190198114) FILED: January 18, 2018.

However, under a new ground(s) of rejection, BEN-RUBI discloses the above limitations as described in the present office action below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEN-RUBI (U.S. Pub. No. 20190198114) FILED: January 18, 2018.
Regarding independent Claims 1, 6, and 13, BEN-RUBI discloses “performing a partial page program on a selected portion of a page of a NAND flash memory, and counting failed bits only in the selected portion of the page”.

[0108] The partial program component 410, in one embodiment, is configured to program a page, wordline, or other set of memory cells of the memory device to a partial program state in response to the instruction to write data. As used herein, the "partial program state" refers to state where the data read from the page/wordline has a correctable amount of bit errors (e.g., includes a number of errors less than the maximum correctable by an ECC), but where less than the full amount of charge is stored in the memory cell. The partial program component 410 programs the page/wordline to a point where the data is readable from the wordline with a first threshold amount of errors (e.g., a correctable amount of bit errors). 
counting failed bits;  [0091] The minimum loop count program component 155 compares data read from a page during a program-verify step of the incremental step pulse programming to the source data and identifies the number of bit errors, such as bit flips, in the read data as compared to the source data. The minimum loop count program component 155 receives a threshold number of bit errors that can be corrected in the read data, for example by an ECC decoder in the controller 126, distributed program component 150, and/or a controller 244, and stored this, for example in internal RAM.
  
comparing verification data with the target data;  [0214] Additionally, the method 1400 includes the error component 1220 analyzing 1425 whether an amount of bit errors in data read from the set of memory cells is correctable based on the correctable number of bit errors. This is a second part of the program-verify step. As discussed above, the set of memory cells may be a wordline, one or more pages, or the like. In various embodiments, analyzing 1425 whether an amount of bit errors in data read from the set of memory cells is correctable includes determining (at the memory die) whether the amount of bit errors in the read data exceeds a threshold amount (e.g., the correctable number of bit errors). Moreover, analyzing 1435 may comprise comparing, on a bit-by-bit level, the data read from the set of memory cells to the source data and counting a number of discrepancies in the two. Here, the number of discrepancies is the amount of bit errors in the read data (e.g., data read from the set of memory cells). In certain embodiments, data values resulting from a "hard" read operation are compared to the source data. If the number of bit errors is above the correctable number of bit errors (received in step 1405), then the data read from the set of memory cells is not correctable. However, if the number of bit errors is less than or equal to the correctable number of bit errors, then the data read from the set of memory cells is correctable (e.g., by the ECC decoder). 

Regarding Claims 5, 10, 17, BEN-RUBI discloses ECC tolerable number;  [0215] Means for analyzing whether an amount of bit errors in data read from the set of memory cells is correctable, in various embodiments, one or more of a minimum loop count program component 155, an error component 1220, a controller 126, a non-

Regarding Claims 11, 12, 18, 19, BEN-RUBI discloses comparing a quantity of the failed bits in the m-bit portion with a criteria value;  
  [0216] Additionally, the method 1400 includes the response component 1225 signaling 1430, to the storage controller, completion of a program command based on the analysis. In various embodiments, the response component 1225 signals completion in response to the amount of bit errors in the data being correctable. Thus, if the number of bit errors is less than or equal to the correctable number of bit errors, the response component 1225 signals completion to the storage controller. Otherwise, if the amount of bit errors in the data is not correctable, then the program component 1210 programs the set of non-volatile memory cells for another program loop cycle and another program-verify step is performed (e.g., by the read component 1215 and the error component 1220). 

Regarding Claim 20, BEN-RUBI discloses a single-level cell NAND flash memory;   [0063] The non-volatile memory device 120 may comprise one or more memory elements 123 of non-volatile memory media 122, which may include, but is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 19, 2021
Non-Final Rejection 20210419
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov